DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Application filed on December 10, 2020, in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed on December 10, 2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has not been considered as to the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4 and 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At step 1, claims 1, 7 and 17 recite systems comprising a combination of concrete devices (a memory, processor, non-transitory readable medium, and display), and therefore, are process, which are statutory of invention.

The limitations of claim 7 are directed to (1) a topological basemodel representing a path network (collecting and manipulating information using observation, evaluation and judgement and/or opinion); (2) a graph comprising: one or more anchors, one or more vertices, and one or more edges, wherein at least one edge is linked to at least one vertex (collecting and manipulating information using observation, evaluation and judgement and/or opinion); (3) at least one property layer comprising one or more attributes, wherein each of the one or more attributes is indexed to one of the anchors, one of the vertices, one of the edges, or a combination thereof, and wherein none of the anchors, the vertices, or the edges of the topological basemodel are indexed to the attributes (collecting and manipulating information using observation, evaluation and judgement and/or opinion).

Specifically, this judicial exception is not integrated into a practical application. In particular, the claims recite “processor and non-transitory computer-readable memory”. Such a processor, and non-transitory computer-readable medium are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). Accordingly, the claims recites an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.


Claim 3 is dependent on any preceding claim and includes all the limitations of claim 1. Therefore, claim 3 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations "wherein the data further includes at least one property layer comprising one or more attributes for one or more of the plurality of semantic features, and wherein each of the one or more attributes is indexed to a particular one of the canonical edges or canonical vertices”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 4 is dependent on claim 3 and includes all the limitations of claim 3. Therefore, claim 4 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " wherein the shared topological basemodel does not include references to the one or more attributes of the at least one property layer”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.


Claim 2 includes additional elements that integrate into a practical application that would render claim 1 eligible into a practical application.
Accordingly, claim 2 is being directed to patent-eligible subject matter, as well as independent claim 5 with commensurate limitations 

Claim 8 is dependent on claim 7 and includes all the limitations of claim 7. Therefore, claim 8 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations "wherein the graph is denormalized", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, 

Claim 9 is dependent on claim 7 or 8 and includes all the limitations of claim 7 or 8 . Therefore, claim 9 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " wherein the one or more non-transitory computer-readable media further store instructions for performing one or more operations for updating the topological basemodel", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 10 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim 10 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " wherein one of the one or more operations comprises adding one edge to the graph, and wherein adding one edge to the graph comprises: establishing a unique ID associated with the one edge; and adding one anchor to the graph", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.




Claim 12 is dependent on claims 9-11 and includes all the limitations of claims 9-11. Therefore, claim 12 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations "wherein one of the one or more operations comprises merging two edges in the graph, and wherein merging two edges in the graph comprises: adding a forwarding reference to one of the two edges, and wherein the forwarding reference directs a request to access the edge having the forwarding reference to the other of the two edges; creating a new and unique ID and replacing any ID associated with the two edges to the new and unique ID; or adding the forwarding reference to one of the two edges and adding one or two new and unique IDs to one or both edges", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.



Claim 14 is dependent on claims 7-13 and includes all the limitations of claims 7-13. Therefore, claim 14 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " wherein each of the one or more anchors comprise a direction of movement along the edge linked to the anchor", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 15 is dependent on claims 7-14 and includes all the limitations of claims 7-14. Therefore, claim 15 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " wherein one of the one or more properties layers includes information related to a geometric parcel that references one of the anchors included in the graph", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal 

Claim 16 is dependent on claims 7-15 and includes all the limitations of claims 7-15. Therefore, claim 16 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " wherein one of the one or more properties layers includes a plurality of attributes, and wherein each of the plurality of attributes comprises a geometry and a reference ID each edge", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

The limitations of claim 17 are directed to (1) a hierarchical database comprising: a graph comprising: one or more anchors, one or more vertices, and one or more edges, wherein each edge, each vertex, and each anchor includes a unique and stable ID (collecting and manipulating information using observation, evaluation and judgement and/or opinion); (2) a first property layer comprising one or more first attributes, wherein each of the one or more first attributes is indexed to one of the anchors, one of the vertices, one of the edges, or a combination thereof, and a second property layer comprising one or more second attributes, wherein each of the one or more second attributes is indexed to one of the anchors, one of the vertices, one of the edges (collecting and manipulating information using observation, evaluation and judgement and/or opinion).

Specifically, this judicial exception is not integrated into a practical application. In particular, the claims recite “processor and non-transitory computer-readable memory”. Such a processor, and non-transitory computer-readable medium are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). Accordingly, the claims recites an abstract idea.
Under Prong 2, the claims recite additional element “updating the hierarchical database”. However, this limitation does nothing more than add insignificant extra solution activity to the judicial exception, such as storing or updating the data stored in memory. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).

The claims do not add any specific limitations or combination of limitations that are not well-understood, routine, conventional activity in the field, or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05). The claims are directed to an abstract idea and they are not patent eligible.
The independent claims 7 and 17 respectively are also discussed above having similar limitations as in claim 1. Although literally invoking the method and medium of claims 17 and 18 respectively, the claimed concept remain only broadly and generally defined, with the claimed functionality paralleling that of device in claim 1. As such, claims 47 and 18 are directed to abstract idea.
Accordingly, claims 17 is being directed to patent-ineligible subject matter, as well as independent claims 18-20 with commensurate limitations.

Claim 18 is dependent on claim 17 and includes all the limitations of claim 17. Therefore, claim
18 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " wherein one of the one or more operations comprises adding one edge, and wherein adding one edge comprises: establishing a unique ID 

Claim 19 is dependent on claim 17 or 18 and includes all the limitations of claim 17 or 18. Therefore, claim 19 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein one of the one or more operations comprises deleting one edge, and wherein deleting one edge comprises: adding a death time associated with the one edge ", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 20 is dependent on claims 17-19 and includes all the limitations of claims 17-19. Therefore, claim 20 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein one of the one or more operations comprises merging two edges, and wherein merging two edges comprises: adding a forwarding reference to one of the two edges, and wherein the forwarding reference directs a request to access the edge having the forwarding reference to the other of the two edges; and creating a new and unique ID and replacing any ID associated with the two edges to the new and unique ID; or adding the forwarding reference to one of the two edges and adding one or two new and unique IDs to one or both edges", which elaborates in the abstract idea of a human 

Claim Objections
Claim 1 is objected to because of the following informalities: claim recites “wherein the data comprises a shared topological basemodel”. To be consistent with the rest of the claimed language the original specification, “the data” should read “the stored data”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, and 6-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuchs et al., ) hereinafter “Fuchs”) US 2007/0260628.
As to claim 1, Fuchs discloses a computing system for handling of geographic data (see [0012]), the computing system comprising:
one or more processors (see [0159]); and
one or more non-transitory computer-readable media that collectively store data and instructions;
wherein the data comprises a shared topological basemodel that comprises: 

wherein the instructions, when executed by one or more processors (see par. [0159], cause the one or more processors to perform operations, the operations comprising:
determining, based at least in part on a common reference to one of the stable identifiers in the shared topological basemodel, a correspondence between a first edge or first vertex included in a first geographic dataset and a second edge or second vertex included in a second, different geographic dataset, wherein the first edge or first vertex and second edge or second vertex correspond to a same semantic feature of the plurality of semantic features (see par. [0060], the ULRO is used to link the same feature present in datasets belonging to different providers i.e. "the ULROs may be considered an example of a technology that provides the linkage between a map provider's file-of-reference and the various third-party files).





As to claim 4, Fuchs discloses the computing system of claim 3, wherein the shared topological basemodel does not include references to the one or more attributes of the at least one property layer (see par. [0110], at the time of first accessing the file-of-reference or third-party data, a preliminary set of links can be created to an initial set of third-party data. If more detailed information is needed, then additional sources can be included, with additional data, and additional links, to satisfy that more detailed need).

As to claim 6, Fuchs discloses the computing system of any one of claims 3-4, wherein identifying the particular second edge or the particular second vertex of the plurality of second edges and second vertices comprises: obtaining one or more descriptors included in the second geographic dataset, wherein the one or more descriptors comprises: a latitude, a longitude, an altitude, a street name, or a combination thereof, comparing the one or more descriptors to at least one of the attributes included the property layer; determining, based at least in part on the comparison, a closest attribute; and determining, the canonical anchor, vertex, or both to which the closest attribute is indexed (see par. [0049], [0067], location is defined as where a feature is in the real world, which is a distinct concept from the feature itself. For example, while a feature may be a particular restaurant, its location can be specified as some latitude, longitude (lat/long) properties that are used as a means of capturing connectivity relationships between features which remain true even when the geometry (shape) of the feature might undergo some change. Geometries of some dimension are bounded by geometries of lesser dimension).

As to claim 7, Fuchs discloses a computing system (see par. [0072]) comprising:
one or more processors (see [0159]); and
one or more non-transitory computer-readable media that collectively store (see par. [0160]):
a topological basemodel representing a path network (see par. [0046], the Virtual Database System for providing geographical map data), the topological basemodel comprising:
a graph comprising: one or more anchors, one or more vertices, and one or more edges, wherein at least one edge is linked to at least one vertex (see par. [0084], the term technically-ambiguous term "property layer" is understood to be a data-set separate to another data-set used to define map elements); and 
at least one property layer comprising one or more attributes, wherein each of the one or more attributes is indexed to one of the anchors, one of the vertices, one of the edges, or a combination thereof, and wherein none of the anchors, the vertices, or the edges of the topological basemodel are indexed to the attributes (see par. [0084], the term technically-ambiguous term "property layer" is understood to be a data-set separate to another data-set used to define map elements, which is disclosed by the third-party-file).



As to claim 9, Fuchs discloses the computing system of claim 7 or 8, wherein the one or more non-transitory computer-readable media further store instructions for performing one or more operations for updating the topological basemodel (see par. [0046], [0047], [0060], [0074], [0075] and [0104], location is defined as where a feature is in the real world, which is a distinct concept from the feature itself, while a feature may be a particular restaurant, its location can be specified as some latitude, longitude (lat/long) coordinate pair, or coordinates from some similar geodetic referencing system, or as a human readable address, locations should not be confused with features, or with the other geographic items associated with the locations).

As to claim 10, Fuchs discloses the computing system of claim 9, wherein one of the one or more operations comprises adding one edge to the graph, and wherein adding one edge to the graph comprises: establishing a unique ID associated with the one edge; and adding one anchor to the graph (see par. [0046], [0047], and [0060], permanent identification code and sufficient information designed to uniquely identify a particular location within a file-of-reference or third-party file).
--edges--which can run through a sequence of shape points. Area features can be represented by a collection of faces, each of which consists of edges delineating its boundary).

As to claim 12, Fuchs discloses the computing system of any one of claims 9-11, wherein one of the one or more operations comprises merging two edges in the graph, and wherein merging two edges in the graph comprises: adding a forwarding reference to one of the two edges, and wherein the forwarding reference directs a request to access the edge having the forwarding reference to the other of the two edges; creating a new and unique ID and replacing any ID associated with the two edges to the new and unique ID; or adding the forwarding reference to one of the two edges and adding one or two new and unique IDs to one or both edges (see par. [0046], [0047], and [0060], permanent identification code and sufficient information designed to uniquely identify a particular location within a file-of-reference or third-party file)

As to claim 13, Fuchs discloses the computing system of any one of claims 9-12, wherein one of the one or more operations comprises splitting an edge into one or more new edges, and wherein splitting the edge comprises: adding one anchor to the edge (par. [0066] and [0073], map model, features often have a geometrical representation of the feature's shape. For example, point features are representation by a single node. Line features are often represented by linear segments--edges--which can run through a sequence of shape points. Area features can be  edges delineating its boundary, wherein road element might split into several road elements at some junction, and hence all of those features are in a "fork" relationship to each other (each feature playing a different role)). 

As to claim 14, Fuchs discloses the computing system of any one of claims 7-13, wherein each of the one or more anchors comprise a direction of movement along the edge linked to the anchor (see par. [0066], Area features can be represented by a collection of faces, each of which consists of edges delineating its boundary).

As to claim 15, Fuchs discloses the computing system of any one of claims 7-14, wherein one of the one or more properties layers includes information related to a geometric parcel that references one of the anchors included in the graph (see par. [0046], [0067], topology is a set of mathematical properties that are used as a means of capturing connectivity relationships between features which remain true even when the geometry (shape) of the feature might undergo some change, wherein Geometries of some dimension are bounded by geometries of lesser dimension, volumes are bounded by areas; areas are bounded by linear segments; linear geometries are bounded by points).

As to claim 16, Fuchs discloses the computing system of any one of claims 7-15, wherein one of the one or more properties layers includes a plurality of attributes, and wherein each of the plurality of attributes comprises a geometry and a reference ID each edge (see par. [0046], [0067], topology is a set of mathematical properties that are used as a means of capturing connectivity relationships between features which remain true even when the geometry (shape) Geometries of some dimension are bounded by geometries of lesser dimension, volumes are bounded by areas; areas are bounded by linear segments; linear geometries are bounded by points).

As to claims 17-20, claims 17-20 substantially discloses in the analysis of claims 7-16. In addition, Fuchs discloses instructions that, when executed by the one or more processors, cause the computing system to perform one or more operations for updating the hierarchical database (see par. [0012], updated information can be propagated back to all of the third-parties for further use by them in their own software applications. So, although each party maintains control over their data sets, if they so choose they can automatically receive updated or corrected information from each of the other parties, and can then choose to update their data sets as they see fit. In this way, everyone benefits from the opportunity to automatically share updated information).

Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140280269 (involved in permitting a requester to annotate an image or sketch of the structure to show requested changes or structures to be built or removed, geo-referenced location of visible or underground utilities, compliance with zoning codes, fire codes, geo-referenced property boundaries, and any other relevant annotations to enable the permit-issuing agency to evaluate the permit request without physical visitation to the structure).

US 9753950 (involved in permitting a requester to annotate an image or sketch of the structure to show requested changes or structures to be built or removed, geo-referenced location of visible or underground utilities, compliance with zoning codes, fire codes, geo-referenced property boundaries, and any other relevant annotations to enable the permit-issuing agency to evaluate the permit request without physical visitation to the structure)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        January 26, 2022